DETAILED ACTION
This action is responsive to the application filed on June 03, 2020.
 Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Drawings 
The drawings filed on June 03, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated August 30, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Objections
Claim 7 is objected to because of the following informalities:  The limitation recites “determining that  there is more than a threshold duration of time at a location in the time series that separates a first event in the time series and a second event in the time series”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
The claim language in line 1 recites “A system for predicting hardware failure [[vents]] events, comprising” Appropriate correction is required.
The limitation in lines 7-9 recites “process [[the]] a filtered time series with a recurrent neural network that has been trained to predict hardware failure events from time series data comprising [[the]] a subset of the plurality of event types”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The claim language recites “wherein the processor is further responsive to the computer- executable instructions contained in the program code and operative to: segment the time series into a size corresponding to a specific number of the subset of the plurality of event types.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gefen et al. (US Pub. No. 2019/0228296 – hereinafter Gefen).
  	With respect to claim 1, Gefen teaches a computer-implemented method for predicting hardware failure events, the method comprising:   	receiving a time series comprising event log data for a plurality of events and a plurality of event types that occurred on a server computing device (see paragraph [0024], network system 100 includes an analysis server 108 that executes significant events identifier process 127 that gathers and analyzes time series data of the network and its devices to identify significant events among the vast number of events generated every period. See paragraphs [0026], [0028], component 127 includes a process and system to filter significant events using RNN and Markov Chains models to analyze the importance of each event of a time series of events. The process tags and shows the filtered events which overlays selected important events coming from all the different sources on top of any time series data for display to the user in the form of a comprehensive graph or report. The desired events are anomalies (in terms of textual content) or trend changes found on any of the data sources and displayed on a single chosen time-series. See figure 2 and paragraphs [0029]-[0034], the main components include a near real-time data collection component 202, a time series anomaly detection module 204 that is applied over the numeric performance data by the collection component 202 to identify outages of the environment, a log analyzer 206 that filters and maps outages to relevant events, and a user interface 208 that presents the performance of the system across time overlapped with important events tagged to it. Log events analyzer 206, given the output of the anomaly detection module 204, this module gets the timestamp of the outage and analyzes all the events around this timestamp from multiple sources. This helps to filter usual events and mark the importance of each event, which is the importance in terms of describing and explaining the outage cause. Furthermore, see figures 4-5 (and related paragraphs) and paragraphs [0046]-[0047], an event description display area 404 that lists the information for each relevant event. The example of FIG. 4 illustrates an application of the significant events identifier in the context of a backup application in which a time series of a storage utilization is augmented by anomalies of backup jobs events. The display area 404 lists the events such as “Avamar backed up a new machine”, “machine X backed up unusual amount of data”, or from configuration events such as “another 1 TB storage device installed or removed from Data Domain X”. These identified events suggest a possible explanation for the behavior of the storage utilization. The graph display area 402 shows the events laid over the time-series in their respective time with a short description of the event keyed by the event identifier to description 404).   	filtering the time series for a subset of the plurality of event types (see abstract, analyzing in a combined RNN/LSTM process all events for all devices of the network within a time proximity of the particular time of the anomaly to filter usual events and rank each event relative to the anomaly. See paragraphs [0026], [0029], [0034], [0045], [0049], identifier component 127 include a process and system to filter significant events using RNN and Markov Chains models to analyze the importance of each event of a time series of events. The process tags and shows the filtered events which overlays selected important events coming from all the different sources on top of any time series data for display to the user in the form of a comprehensive graph or report. The desired events are anomalies (in terms of textual content) or trend changes found on any of the data sources and displayed on a single chosen time-series).   	processing the filtered time series with a recurrent neural network that has been trained to predict hardware failure events from time series data comprising the subset of the plurality of event types (see paragraphs [0028], [0032], [0034], [0037], [0050], the significant events analyzer builds on an anomaly detection process and adds certain features including: analyzing numeric and performance data to detect an anomaly, analyzing textual information from multiple sources (e.g., log data) in the time area of the anomaly to find related and informative logs leveraging state-of-the-art deep learning models such as Recurrent Neural Networks (RNN) and LSTM in addition to Markov Chains, and automatically overlaying the most significant actual logs/source information over the time series display. This process does not just display the anomaly or a numerical indicator of the anomaly, but rather the actual related log/source events. This feature provides a major advantage over previous methods as it provides proof, context, or supporting evidence of an event. This data analysis and presentation adds tools to help understand the logs or figure out what parts of the data source is relevant. It greatly enables an SME reading the logs or data sources to relate the logs to the events and identify valid issues and appropriate remedial measures).   	predicting that a hardware failure event will occur on the server computing device within a threshold duration of time (see abstract, declaring the event to be an anomaly at a particular time if a difference between the predicted value and actual value exceed a defined threshold based on residual values for other devices. See paragraph [0033], anomaly detection methods employ smoothers of the time-series while others use forecasting methods. For detecting an outlier on the edge of a time series (the newest point), forecasting methods are generally better suited. In an embodiment, the anomaly detection process 204 conducts a competition between different forecasting models and chooses the one that performs the best on a test data set, i.e., the one that has the minimal error. The best model is used for forecasting, and the difference between the actual value and the predicted one is calculated and evaluated. If the residual is significantly larger when comparing to the residual population the process declares the event to be an anomaly. This method also detects unexpected changes in trend or seasonality, where seasonality refers to the periodic fluctuations that may be displayed by time series, such as backup operations increasing at midnight. The process can also be configured to assign weights for the anomalies based on the significance of the residual for a weighted calculation. When an outage is discovered, the detection module 204 triggers the log events analyzer module 206, which will find the potential causes in the events data. Furthermore, see paragraphs [0040], [0049], [0051]) and   	performing a prophylactic follow-up action corresponding to the predicted hardware failure event (see paragraph [0028], this feature provides a major advantage over previous methods as it provides proof, context, or supporting evidence of an event. This data analysis and presentation adds tools to help understand the logs or figure out what parts of the data source is relevant. It greatly enables an SME reading the logs or data sources to relate the logs to the events and identify valid issues and appropriate remedial measures).   	With respect to claim 4, Gefen teaches wherein the recurrent neural network is one of: a long short-term memory neural network; and a gated recurrent unit neural network (see paragraphs [0028], [0034], recurrent neural network (RNN) and LSTM)).  	With respect to claim 5, Gefen teaches wherein the hardware failure event is a catastrophic hardware failure event comprising one of: an uncorrectable memory error; and a CPU internal error (see paragraph [0052], system 100 includes a significant events identifier 127 that may be implemented as a computer implemented software process, or as a hardware component, or both. As such, it may be an executable module executed by the one or more computers in the network, or it may be embodied as a hardware component or circuit provided in the system. The network environment of FIG. 1 may comprise any number of individual client-server networks coupled over the Internet or similar large-scale network or portion thereof. Each node in the network(s) comprises a computing device capable of executing software code to perform the processing steps described herein. FIG. 6 is a block diagram of a computer system used to execute one or more software components of a significant events identifier, under some embodiments. The computer system 1000 includes a monitor 1011, keyboard 1017, and mass storage devices 1020. Computer system 1000 further includes subsystems such as central processor 1010, system memory 1015, input/output (I/O) controller 1021, display adapter 1025, serial or universal serial bus (USB) port 1030, network interface 1035, and speaker 1040. The system may also be used with computer systems with additional or fewer subsystems. For example, a computer system could include more than one processor 1010 (i.e., a multiprocessor system) or a system may include a cache memory).
  	With respect to claim 15, the claim is directed to a system that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Gefen also teaches such a system in figure 6).  	With respect to claim 20, the claim is directed to a computer-readable storage device that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Gefen also teaches such a computer-readable storage device in paragraph [0015]).  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gefen et al. (US Pub. No. 2019/0228296) in view of Poghosyan et al. (US Pub. No. 2020/0065213 – hereinafter Poghosyan – IDS 08/30/2021).
  	With respect to claim 2, Gefen is silent to disclose wherein the prophylactic follow-up action comprises freezing onboarding of new workloads on the server computing device.   	However, in an analogous art, Poghosyan teaches wherein the prophylactic follow-up action comprises freezing onboarding of new workloads on the server computing device (see paragraphs [0055], [0104], the distributed services 814 include a distributed-device scheduler that assigns VMs to execute within particular physical server computers and that migrates VMs in order to most effectively make use of computational bandwidths, data-storage capacities, and network capacities of the physical data center. The distributed services 814 further include a high-availability service that replicates and migrates VMs in order to ensure that VMs continue to execute despite problems and failures experienced by physical hardware components. The distributed services 814 also include a live-virtual-machine migration service that temporarily halts execution of a VM, encapsulates the VM in an OVF package, transmits the OVF package to a different physical server computer, and restarts the VM on the different physical server computer from a virtual-machine state recorded when execution of the VM was halted. The distributed services 814 also include a distributed backup service that provides centralized virtual-machine backup and restore. When either of the conditions in Equations (15a) or (15b), or Equations (16a) and (16b), is satisfied, appropriate remedial measures may be executed to correct problems created by the anomalous behaving resource. The remedial measures may be executed to ensure the anomalous behaving resources do not hinder performance of the distributed computing system. For example, remedial measures include, but are not limited to, (1) decreasing the amount of the reserved capacity of the resource, which increases the usable capacity of the resource, (2) assigning one or more additional resources of the same type to the virtual object using the anomalous behaving resource, (3) migrating a virtual object that uses an anomalous behaving resource to a different server computer with the same type of resource, (4) reclaiming under used resources for use by other virtual objects, and (5) cloning one or more additional virtual objects from a template of the virtual object using the anomalous behaving resource, the additional virtual objects to share the workload of the virtual object).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gefen’s teaching, which set forth a method for identifying significant events for finding a root cause of an anomaly collecting time series data for events for each network device by detecting an anomaly in the time series data, by avoiding or pausing new workloads assignments on a server as suggested by Poghosyan, as Poghosyan would provide a mechanism in order to most effectively make use of computational bandwidths, data-storage capacities, and network capacities of he computer device.  	With respect to claim 3, Poghosyan teaches wherein the prophylactic follow-up action comprises migrating a virtual machine from the server computing device to a different server computing device (see paragraph [0055], the distributed services 814 also include a distributed backup service that provides centralized virtual-machine backup and restore. When either of the conditions in Equations (15a) or (15b), or Equations (16a) and (16b), is satisfied, appropriate remedial measures may be executed to correct problems created by the anomalous behaving resource. The remedial measures may be executed to ensure the anomalous behaving resources do not hinder performance of the distributed computing system. For example, remedial measures include, but are not limited to, (1) decreasing the amount of the reserved capacity of the resource, which increases the usable capacity of the resource, (2) assigning one or more additional resources of the same type to the virtual object using the anomalous behaving resource, (3) migrating a virtual object that uses an anomalous behaving resource to a different server computer with the same type of resource, (4) reclaiming under used resources for use by other virtual objects, and (5) cloning one or more additional virtual objects from a template of the virtual object using the anomalous behaving resource, the additional virtual objects to share the workload of the virtual object). 	With respect to claim 16, the claim is directed to a system that corresponds to the method recited in claim 2, respectively (see the rejection of claim 2 above).
Claims 6-7, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gefen et al. (US Pub. No. 2019/0228296) in view of Bedadala et al. (US Pub. No. 2021/0073190 – hereinafter Bedadala).  	With respect to claim 6, Gefen is silent to disclose segmenting the time series into a size corresponding to a specific number of the subset of event types.  	However, in an analogous art, Bedadala teaches segmenting the time series into a size corresponding to a specific number of the subset of event types (see paragraph [0010], provides a networked information management system comprising a client computing device having one or more first hardware processors, where a first type of event occurs on the client computing device. The networked information management system further comprises one or more computing devices in communication with the client computing device, where the one or more computing devices are configured with computer-executable instructions that, when executed, cause the one or more computing devices to: retrieve event data corresponding to the first type of event and the client computing device; perform a time-series decomposition of the event data; analyze a component of the decomposed time-series to determine an acceptable range for a number of occurrences of the first type of event; determine not to expand the acceptable range in response to an indication that a number of alerts generated for the first type of event is less than a threshold; determine that an anomaly exists at a first time in response to a determination that a number of occurrences of the first type of event falls outside the acceptable range; and generate an alert for the detected anomaly).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gefen’s teaching, which set forth a method for identifying significant events for finding a root cause of an anomaly collecting time series data for events for each network device by detecting an anomaly in the time series data, by segmenting the time series into a size corresponding to a specific number of the subset of event types as suggested by Bedadala, as Bedadala would determine an acceptable range for a number of occurrences of the type of event.  	With respect to claim 7, Bedadala teaches determining that the there is more than a threshold duration of time at a location in the time series that separates a first event in the time series and a second event in the time series; and segmenting the time series at the location (see figure 10A-10B (and related paragraphs)).  	With respect to claim 12, Gefen teaches training the recurrent neural network, the training comprising:   	receiving a first training time series comprising event log data for a first plurality of events and the plurality of event types that occurred on a first server computing device (see the rejection of claim 1 and paragraphs [0037]-[0043]).  	filtering the first training time series for the subset of the plurality of event types (see abstract, analyzing in a combined RNN/LSTM process all events for all devices of the network within a time proximity of the particular time of the anomaly to filter usual events and rank each event relative to the anomaly. See paragraphs [0026], [0029], [0034], [0045], [0049], identifier component 127 include a process and system to filter significant events using RNN and Markov Chains models to analyze the importance of each event of a time series of events. The process tags and shows the filtered events which overlays selected important events coming from all the different sources on top of any time series data for display to the user in the form of a comprehensive graph or report. The desired events are anomalies (in terms of textual content) or trend changes found on any of the data sources and displayed on a single chosen time-series).  	processing the threshold number of the plurality of events of the subset of the plurality of event types with the recurrent neural network (see paragraphs [0028], [0032], [0034], [0037], [0050], the significant events analyzer builds on an anomaly detection process and adds certain features including: analyzing numeric and performance data to detect an anomaly, analyzing textual information from multiple sources (e.g., log data) in the time area of the anomaly to find related and informative logs leveraging state-of-the-art deep learning models such as Recurrent Neural Networks (RNN) and LSTM in addition to Markov Chains, and automatically overlaying the most significant actual logs/source information over the time series display. This process does not just display the anomaly or a numerical indicator of the anomaly, but rather the actual related log/source events. This feature provides a major advantage over previous methods as it provides proof, context, or supporting evidence of an event. This data analysis and presentation adds tools to help understand the logs or figure out what parts of the data source is relevant. It greatly enables an SME reading the logs or data sources to relate the logs to the events and identify valid issues and appropriate remedial measures).  	determining that the first training time series includes a catastrophic hardware failure event (see paragraph [0052], system 100 includes a significant events identifier 127 that may be implemented as a computer implemented software process, or as a hardware component, or both. As such, it may be an executable module executed by the one or more computers in the network, or it may be embodied as a hardware component or circuit provided in the system. The network environment of FIG. 1 may comprise any number of individual client-server networks coupled over the Internet or similar large-scale network or portion thereof. Each node in the network(s) comprises a computing device capable of executing software code to perform the processing steps described herein. FIG. 6 is a block diagram of a computer system used to execute one or more software components of a significant events identifier, under some embodiments. The computer system 1000 includes a monitor 1011, keyboard 1017, and mass storage devices 1020. Computer system 1000 further includes subsystems such as central processor 1010, system memory 1015, input/output (I/O) controller 1021, display adapter 1025, serial or universal serial bus (USB) port 1030, network interface 1035, and speaker 1040. The system may also be used with computer systems with additional or fewer subsystems. For example, a computer system could include more than one processor 1010 (i.e., a multiprocessor system) or a system may include a cache memory).
  	Gefen is silent to disclose:  	identifying a location in the filtered first training time series corresponding to a threshold number of events of the subset of the plurality of event types from the catastrophic hardware failure event.  	However, in an analogous art, Bedadala teaches:  	identifying a location in the filtered first training time series corresponding to a threshold number of events of the subset of the plurality of event types from the catastrophic hardware failure event (see figure 10A-10B (and related paragraphs)).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gefen’s teaching, which set forth a method for identifying significant events for finding a root cause of an anomaly collecting time series data for events for each network device by detecting an anomaly in the time series data, by identifying a location in the training time series corresponding to a threshold number of events as suggested by Bedadala, as Bedadala would provide a mechanism for tracking/identifying information on jobs that have been detected as running longer than usual.  	  	With respect to claim 13, Gefen teaches generating a score based on the processing; determining that the score corresponds to no catastrophic hardware failure event occurring in the threshold duration of time (see paragraphs [0041]-[0043] and claims 4-5, using the methods of RNN/LSTM and Markov chain, the log events analyzer has the ability to calculate a score for each log record that will determine how rare is a present event. The combination between the LSTM and Markov chain is done by assigning coefficient weights that are learned based on user feedback or configurations and using a simple machine learning model. In particular the user will feedback the score by a defined rating value, such as a score between 1 to 5. The process uses this feedback as labels to a supervised learning model that learns the weighted coefficients w.sub.rnn and w.sub.mc, for the following event score calculation:
Event score=LSTM Score*w.sub.rnn+MC Score*w.sub.mc
The user scoring process is implemented through a user interface that receives certain input from the user in response to certain outputs. For example, the user will get an alert and can respond by providing a rating or score for the alert. The rating can be a numerical rating or similar given to the alert. The scoring is subjective to the user and allows the system to customize the model to particular users. All the alerts and their LSTM and MC scores are stored in the system together with the user feedback. The event score is basically the prediction of the user rating. In order to predict if the user sees the given alert as important, the process trains a classification model (such as a random forecast on the historical data described above) and it will learn from the user feedback what should be the score of the event) and modifying at least one gate in the recurrent neural network (see paragraphs [0034]-[0038] and claims 4-5). 
  	With respect to claim 14, Gefen teaches wherein the hardware failure event is a catastrophic solid state drive event (see paragraph [0052], system 100 includes a significant events identifier 127 that may be implemented as a computer implemented software process, or as a hardware component, or both. As such, it may be an executable module executed by the one or more computers in the network, or it may be embodied as a hardware component or circuit provided in the system. The network environment of FIG. 1 may comprise any number of individual client-server networks coupled over the Internet or similar large-scale network or portion thereof. Each node in the network(s) comprises a computing device capable of executing software code to perform the processing steps described herein. FIG. 6 is a block diagram of a computer system used to execute one or more software components of a significant events identifier, under some embodiments. The computer system 1000 includes a monitor 1011, keyboard 1017, and mass storage devices 1020. Computer system 1000 further includes subsystems such as central processor 1010, system memory 1015, input/output (I/O) controller 1021, display adapter 1025, serial or universal serial bus (USB) port 1030, network interface 1035, and speaker 1040. The system may also be used with computer systems with additional or fewer subsystems. For example, a computer system could include more than one processor 1010 (i.e., a multiprocessor system) or a system may include a cache memory).  	With respect to claim 17, the claim is directed to a system that corresponds to the method recited in claim 6, respectively (see the rejection of claim 6 above).
Claims 8-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gefen et al. (US Pub. No. 2019/0228296) in view of Cheng et al. (US Pub. No. 2020/0050182 – hereinafter Cheng).  	With respect to claim 8, Gefen is silent to disclose generating a vector for each event in the filtered time series, wherein each vector comprises: a time dimension corresponding to a time stamp for an event; and an event type dimension corresponding to an event type of an event.  	However, in an analogous art, Cheng teaches generating a vector for each event in the filtered time series, wherein each vector comprises: a time dimension corresponding to a time stamp for an event; and an event type dimension corresponding to an event type of an event (see paragraph [0054], at block 313, the weighting values of hidden layers 108b of the neural network 108 are adjusted to reflect the instance(s) 104f, 104g, 104h and sensor(s) 102a, 102b, 102c associated with the precursor event. Additionally, the neural network 108 can be configured to issue an alert at block 315 that includes information regarding the precursor event (for example, sensor readings and time stamps) and the associated system anomaly 104j. The training process, as described with respect to blocks 301 through 315, is repeated for each additional training dataset at block 317. After successful processing of each training data set, the weighting values and bag time periods are further adjusted to maximize the success rate of the anomaly precursor detection system 100 at block 317).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gefen’s teaching, which set forth a method for identifying significant events for finding a root cause of an anomaly collecting time series data for events for each network device by detecting an anomaly in the time series data, by generating a vector for each event in the filtered time series corresponding to a timestamp of the event as suggested by Cheng, as Cheng would provide a mechanism for adjusting the time periods to maximize the success rate of the anomaly precursor detection system.  	With respect to claim 9, Cheng teaches wherein processing the filtered time series with the recurrent neural network comprises processing each vector for each event in the filtered time series with the recurrent neural network (see paragraphs [0021], detect anomaly precursor events by employing a deep multi-instance recurrent neural network with dual attention (MRDA). MRDA can locate and learn the representations of precursor events, and then uses the representations to detect precursor events in future time series data. In some embodiments, MRDA can detect both the time period and the sensor, or sensors, involved with an individual precursor event. To facilitate detection of the time and sensor involved in a precursor event, embodiments include a neural network, e.g., MRDA, that is configured to process the time series data that has been tensorized. Throughout the processing of the tensorized time series data, the neural network, in embodiments of the present invention, maintains the association between the time series data and the respective sensors generating the data. Moreover, in some embodiments, the neural network can include a correlation module that analyzes the relationship, and interactions, between the time series data from multiple sensors to identify precursor events).  	With respect to claim 10, Cheng teaches wherein each vector for each event in the filtered time series is processed with the recurrent neural network in a temporal order in which it occurred at the server computing device (see paragraphs [0036], [0052], the neural network 108, in accordance with embodiments the present invention, is configured to extract the temporal features for the time series data 104 from different sensors 102a, 102b, 102c. Thus, a neural network 108 having the cell 200 structure defined by Eq. 1 through 6, and described herein, can ensure that the learned hidden features, of the hidden layers 108b, for the various sensors 102a, 102b, 102c are independent. Specifically, the parameters for the inputs to the input layer 108a, at time t, can be specifically selected to maintain the independence of the learned hidden representations of the sensors 102a, 102b, 102c. As a result, further operations can be applied to the hidden representation of each sensor 102a, 102b, 102c. For example, in some embodiments, the hidden representations of each sensor 102a, 102b and 102c can be correlated to identify relationships and interactions between the sensors 102a, 102b, 102c. The correlation information provides embodiments of the present invention with the ability to deal with situations where the precursor event lies in the change in relationship between multiple sensors. A precursor event can be defined by multiple events recorded by the sensors either during the same instance 104f, 104g, 104h or temporally proximate to one another. Additionally, the sensors involved in the precursor event can be spatially proximate as well. Thus, in some situations, the initial bag size can include only one sensor event of a plurality of sensor events that form the precursor event. Consequently, the precursor event may not be identified by the neural network until the bag size has been expanded to include constituent sensor events defining the precursor event. Once the neural network has identified a precursor event in the training dataset at block 311, the training process proceeds to block 313).  	With respect to claim 11, Cheng teaches wherein each vector further comprises: a sensor type dimension corresponding to a type of sensor that generated an event (see paragraph [0024], trained neural networks are employed to detect time and sensor location for precursor events associated with previously identified system anomalies. The trained neural network receives outputs from one or more sensors as inputs. Different weight values can be assigned to the various inputs based on the sensor type and/or location. Additionally, the assigned weight values can be adjusted based on the time period. For example, certain sensor outputs may predict an impending system anomaly at only certain times during the day, e.g., after work hours).
  	With respect to claims 18-19, the claims are directed to a system that corresponds to the method recited in claims 8-9, respectively (see the rejection of claims 8-9 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Xu et al. (US Pub. No. 2020/0004648) while scheduled checkpoints are being taken of a cluster of active compute nodes distributively executing an application in parallel, a likelihood of failure of the active compute nodes is periodically and independently predicted. Responsive to the likelihood of failure of a given active compute node exceeding a threshold, the given active compute node is proactively migrated to a spare compute node of the cluster at a next scheduled checkpoint. Another spare compute node of the cluster can perform prediction and migration. Prediction can be based on both hardware events and software events regarding the active compute nodes (see abstract).   
   	Anderson et al. (US Pub. No. 2017/0116091) set forth a method for dynamically assembling a mobile application includes the steps of: (i) receiving a first probability of a potential failure occurring within a first computing environment; (ii) comparing the first probability to a first threshold; (iii) automatically provisioning a first portion of a second computing environment in response to the first probability exceeding the first threshold; (iv) receiving a second probability of the potential failure occurring within the first computing environment; (v) comparing the second probability to a second threshold; and (vi) automatically provisioning a second portion of the second computing environment in response to the second probability exceeding the second threshold (see abstract).  	Loic Bontemps et al. (Collective Anomaly Detection Based on Long Short-Term Memory Recurrent Neural Networks) intrusion detection for computer network systems is becoming one of the most critical tasks for network administrators today. It has an important role for organizations, governments and our society due to the valuable resources hosted on computer networks. Traditional misuse detection strategies are unable to detect new and unknown intrusion types. In contrast anomaly detection in network security aims to distinguish between illegal or malicious events and normal behavior of network systems. Anomaly detection can be considered as a classification problem where it builds models of normal network behavior, which it uses to detect new patterns that significantly deviate from the model. Most of the current research on anomaly detection is based on the learning of normal and anomaly behaviors. They have no memory that is they do not take into account previous events classify new ones. In this paper, we propose a real time collective anomaly detection model based on neural network learning. Normally a Long Short-Term Memory Recurrent Neural Network (LSTM RNN) is trained only on normal data and it is capable of predicting several time steps ahead of an input. In our approach, a LSTM RNN is trained with normal time series data before performing a live prediction for each time step. Instead of considering each time step separately, the observation of prediction errors from a certain number of time steps is now proposed as a new idea for detecting collective anomalies. The prediction errors from a number of the latest time steps above a threshold will indicate a collective anomaly. The model is built on a time series version of the KDD 1999 dataset. The experiments demonstrate that it is possible to offer reliable and efficient collective anomaly detection (Abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192